DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks in the Appeal Brief filed 01/19/2021 have been entered.	
	Claims 17-22, and 24-35 are pending in the application.
	
Response to Arguments
Applicant's argument with respect to what defines a positional isomer, as discussed on page 17 of the Appeal Brief filed 01/19/2021, has been fully considered and is persuasive. The rejection over Chu et al. (KR 2015/00842562 A) is withdrawn.
In view of the Appeal Brief filed on 01/19/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "phenyl" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of continuing examination, Ar1 will be interpreted as requiring a phenyl group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22, 24-25, 28, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2010/0327270 A1).
With respect to claim 17, Buesing discloses a compound of formula (I), (formula (2), paragraph 0021), which is pictured below.

    PNG
    media_image1.png
    366
    474
    media_image1.png
    Greyscale

In this formula, R1 is independently a hydrogen atom or an aryl group having 6 aromatic ring atoms (paragraph 0011, lines 1-2 and 13-14), and Ar is formula (11), which is pictured below.

    PNG
    media_image2.png
    234
    413
    media_image2.png
    Greyscale

These selections form the compound below.

    PNG
    media_image3.png
    311
    528
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Ar1 is an aryl group having 6 aromatic ring atoms, Ar2 is a heteroaromatic ring system having 9 aromatic ring atoms which is substituted by radical R2 which is an aromatic ring system having 6 aromatic ring atoms.
Buesing includes each element claimed, with the only difference between the claimed invention and Buesing being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an anthracene derivative which is substituted in the 9-position by a 3-phenanthrenyl group , which exhibits significant improvements and are very highly suitable for use in an organic electroluminescent device, due to their increase in efficiency, especially in the lifetime of the organic electronic device (paragraph 0005, lines 1-9), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 18, Buesing teaches the compound of claim 17, and Ar1
With respect to claims 19 and 20, Buesing teaches the compound of claim 17, and Ar2 is a heteroaromatic ring system having 9 aromatic ring atoms substituted by radical R2, as discussed above.
With respect to claim 21, Buesing teaches the compound of claim 17, and the compound is a compound of formula (I-2) when Ar2Het is a heteroaromatic ring system having 9 aromatic ring atoms which is substituted by radical R2, as discussed above.
With respect to claim 22, Buesing teaches the compound of claim 17, and R1 is an implicit hydrogen atom.
With respect to claims 24 and 25, Buesing teaches the compound of claim 17, and R3 is an implicit hydrogen atom.
With respect to claim 28, Buesing teaches the compound of claim 17, and that that the layer comprising the compound may be formed using a solution (paragraph 0048, lines 1-3), which implies a solvent.
With respect to claim 30, Buesing teaches the compound of claim 17, and an electroluminescent device (paragraph 0086).
With respect to claims 32 and 34, Buesing teaches the electronic device of claim 30, and the device is an electroluminescent device (OLED) and the compound is present in an electron-transport material (paragraph 0085).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2010/0327270 A1) as applied to claims 17-22, 24-25, 28, 30, 32 and 34 above, and further in view of Kim et al. (US 2016/0099423 A1) and Wee et al. (2010, Asymmetric anthracene-based blue host materials: synthesis and electroluminescence properties of 9-(1-naphthyl)-10-J. Mater. Chem., 21, 1115-1123).
With respect to claim 26, Buesing teaches the compound of claim 17, however, Buesing does not teach the method of synthesis.
Kim teaches a phenanthrene derivative host material for an electroluminescent device and a method of synthesis on page 161. During this synthesis, a 2-bromo-4-chloro-1-iodibenzene starting material undergoes a transition metal catalyzed coupling reaction (Pd(OAc)2 catalyzed coupling reaction) and carbocyclization to produce 3-chloro-9-phenylphenanthrene. It is noted that all synthesis steps have a yield of over 70%. However, Kim does not teach a Suzuki coupling of the phenanthrene derivative to an anthracene.
Wee teaches coupling an aryl-substituted phenanthrene to an anthracene derivative through a series of bulky aryl-substituted asymmetric anthracene compounds as blue host materials. Wee teaches that the asymmetric anthracene derivatives can be synthesized using Suzuki-Miyaura coupling reactions between a halogenated phenyl derivative and 10-(2-naphthyl)anthracene-9-boronic acid with yields of 70-87%. Wee teaches that adding a bulky, asymmetric group to the 10-position on anthracene reduces crystallization of films, grain boundaries, pin holes, and current leakage.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to synthesize the fused ring structure of Buesing using the organic synthesis methods of Kim and Wee in order to form a compound with reduced crystallization of films, grain boundaries, pin holes, and current leakage, with yields of around 70%

Claims 27, 29, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable Buesing et al. (US 2010/0327270 A1) as applied to claims 17-22, 24-25, 28, 30, 32 and 34 above, and further in view of Spreitzer et al. (US 2012/0217449 A1).
With respect to claims 27, 39, 31, 33, and 35, Chu teaches the compound of claim 17, however, Chu does not teach an oligomer, polymer, or dendrimer comprising one or more compounds according to claim 17.
Spreitzer teaches an anthracene derivative for use as host materials for a dopant and electronic devices comprising these compounds. These compounds comprise an anthracene core that may be substituted with a phenanthrene derivative (formula (1) and paragraph 0012, see also the embodiment in the top left corner of page 145).
With respect to claim 27, Spreitzer teaches that the compounds according to the invention may be substituted by reactive leaving groups and can be used as monomers for the preparation of oligomers, dendrimers, or polymers (paragraph 0103, lines 1-6). It is noted that Spreitzer teaches polymerization can take place through a radical located on an aryl ring adjacent to the anthracene moiety (the bonds of the polymer may be localized at R3 in formula 1 (paragraph 0104, lines 3-5), and X can be R3 (see formula 1, paragraph 0018, lines 1-2)), which is also the location where the inventive compounds are said to be polymerized according to instant claim 27.
Spreitzer teaches that the polymers, oligomers, and dendrimers according to the invention have advantageous properties, in particular, long lifetimes, high efficiencies, and good color coordinates (paragraph 0107) and may be used in different functions and layers (paragraph 0112, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the anthracene/phenanthrene compound of 
With respect to claim 29, Buesing in view of Spreitzer teach the oligomer, polymer, or dendrimer of claim 27, however, Buesing does not teach a solvent. Spreitzer teaches that the invention also relates to formulations comprising at least one compound of the invention or a polymer, oligomer, or dendrimer containing at least one unit of the inventive compound and at least one solvent (paragraph 0111)
With respect to claims 31 and 33, Buesing in view of Spreitzer teach the oligomer, polymer, or dendrimer of claim 27, however, Buesing does not teach the electronic device is an electroluminescent device. Spreitzer teaches the compounds of the invention and the oligomers, dendrimers, and polymers are suitable for use in electroluminescent devices (paragraph 0112).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing dated of the claimed invention to use the polymerized compound of Buesing in an electroluminescent device, as taught by Spreitzer.
With respect to claim 35, Buesing in view of Spritzer teach the electronic device of claim 33, however, Buesing does not teach the oligomer, polymer, or dendrimer is present as a matrix material in combination with a fluorescent emitter in an emitting layer. Spreitzer teaches the oligomer, polymer, or dendrimer is present in an emitting layer (paragraph 0115, lines 1-6), and there is also a fluorescent dopant in the layer (paragraph 0119).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to polymerize the fused ring compound of Buesing, which can provide excellent performance, high purity, high efficiency, and blue light emitting longevity, at a location adjacent to the anthracene moiety in order to obtain an organic 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 17-22, 24-25, 28, 30, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-8, and 13-17 of U.S. Patent No. 8,993,123. The scope of formula (1) of '123 overlaps with the scope of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786